Case 1:20-cv-05323-CM-KNF Document 40 Filed 02/26/21 Page1of1
Case 1:20-cv-05323-CM-KNF Document 39 Filed 02/23/21 Page 1 of 2

 

 

 

& . _ .
: usb¢ SDNY |
, Steven Gerber
ELECTRONICALLY FILED satan

 

 

DOC #s: 97 3,256.9000

Ty 212.687.2123 fe

ae VTE FILET: . xf As f 2 | sgarber@schoeman, com

 

 

 

 

 

 

February 23, 2021
Via ECF |
Hon. Colleen McMahon .
Chief U.S. District Judge < ou! 44 4 A
United States District Court ‘ Cn
Southern District of New York aap
Daniel Patrick Moynihan United States Courthouse

500 Pearl Street, Room 2550 le
New-York, NY 10007 ate yh

 

RE: ~ Securitas Electronic Security, Inc. v. Bruce DeBon, J
Case No. 1:20-cv-05323 (CM) SB V
Our File No. 6181.0004 a
Je Pe oe
Dear Judge McMahon: ww

Our firm represents Plaintiff Securitas Electronic Security, Inc. (“Plaintiff’ or “SES”)

referred to as the “SES Parties”) in the above-referenced matter. We respectfully submit this
letter In opposition to Defendant/Third-Party Plaintiff Bruce DeBon’s (“DeBon”) letter-
motion requesting a stay of discovery until DeBon’s motion of dismiss pursuant to Rule 12(c)
is decided (Dkt. 38).

The SES Parties are confident that all of their claims will survive DeBon’s motion to
dismiss. Furthermore, DeBon has asserted related third-party claims against Gonzales as
well as counterclaims against SES, none of which are at iegue in the motion to dismiss.

Therefore, we do not believe the pendency of the motion is a valid basis upon which to stay

discovery. Such a stay would serve only to delay the progress of the case.

ont

NEW YORK 88 551 Fifth Avenue | New York, NY 10176 | 212.661.5030
NEW JERSEY #1 155 Willowbrook Blvd, Ste. 300 | Wayne, NJ 07470 | 973.256.9000
www.schoeman.com

 

emcfadden@schoeman.cam oe

   

"

\
and Third-Party Defendant Felix Gonzales (“Gonzales”) (collectively, SES and Gonzales are \y*
